 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

APRO 6 2020

Clerk, US District Court
District Of Montana
Billings

MARIA DALBOTTEN,
CV 20-34-BLG-SPW

Plaintiff,
VS. ORDER
C.R. BARD INCORPORATED and

and BARD PERIPHERAL
VASCULAR INCORPORATED,

 

Defendants.

 

Plaintiff Maria Dalbotten moves for the admission of Nicholas P.
Scarpelli, Jr. to practice before the Court in the above captioned matter with Tom
L. Lewis of Great Falls, Montana, designated as local counsel. The motion
complies with Local Rule 83.1(d), and defendants do not object.

IT IS SO ORDERED that Plaintiff Maria Dalbotten’s motion to admit
Nicholas P. Scarpelli, Jr. to appear pro hac vice (Doc. 25) is GRANTED and he is
authorized to appear as counsel with Tom L. Lewis pursuant to L.R. 83.1(d) in the

above captioned matter.

DATED this rp day of April, 2020.
Je é- DALE»

“SUSAN P. WATTERS
United States District Judge
